Grant, J.
(after stating the facts). 1. The statute does not make any change in the form of complaints for criminal offenses; neither does it require any change in the form of the information. It does require that the proceedings—
“ Shall in all ways conform to the law and rules in case of like offenses occurring elsewhere, except that the examination may be held in one of the offices of the penal institutions, * * * and that the warrant shall be made in
the ordinary form, shall be directed to the warden of such prison, and shall set forth that the accused is imprisoned in such prison under and by authority of the laws of the State of Michigan.”
The warrant was served as the law directs. The warden produced the respondent in obedience to such warrant, and all the forms of law were complied with from the beginning to the end of the proceedings. The warrant uses the word “inmate,” instead of “convict.” The failure to follow the precise language of the statute was not prejudicial to respondent. It had no connection whatever with the commission of the crime for which he was charged. The warden might, perhaps, have refused to produce the respondent in obedience to the writ, because of the technical noncompliance with the statute; but it cannot be invoked in behalf of the respondent to set aside *131the conviction, and cause his discharge. Criminals ought not to be turned loose upon the community for such bare technical errors. The statute contemplates the ordinary complaint, the ordinary warrant, and the ordinary information. In addition, it requires the warrant to he directed to the warden who has the respondent in charge. If the warden sees fit to produce the prisoner before the examining, magistrate, and before the circuit court • for trial, upon a warrant technically defective, that is no concern of the prisoner. His rights are not prejudiced by the waiver on the part of the warden of technical defects in the warrant.
2. Counsel for the respondent attack the constitutionality of Act No. 184, Pub. Acts 1905. The constitutionality of this act was argued by counsel and discussed in Re Manaca, 146 Mich. 697. While the constitutionality of this act was not directly involved in that case, in so far as it was determined in the opinion of my Brother Moore ; it is unnecessary to cover the ground again. We therefore adopt that opinion so far as applicable to this. The reasons asserted against its constitutionality are: (a) It encroaches upon the judicial power of the government which is lodged in the courts; (6) it provides for cumulative sentences not mentioned in its title; (c) it imposes unusual punishments. The provision for imposing an indeterminate sentence is substantially the same in this act as it was in Act No. 136, Pub. Acts 1903. This provision was sustained in Re Campbell, 139 Mich. 597.
After the decision in People v. Cummings, 88 Mich. 249 (14 L. R. A. 285), holding an act unconstitutional which was substantially the same as the present act, the legislature submitted an amendment (art. 4, § 47) to the Constitution which was adopted. That amendment is as follows:
. “ The legislature may, by law, provide for indeterminate sentences, so called, as a punishment for crime, on conviction thereof, and for the detention and release of persons imprisoned or detained on such sentences.” Pub. Acts 1903, p. 452.
*132That indeterminate sentence act was published in full in the opinion in People v. Cummings, and the constitutional amendment was adopted with reference to the well-known provisions and policy of the indeterminate sentence laws which had been enacted in this and some other States. If that amendment to the Constitution took away any of the power which had theretofore been lodged in the judiciary or the executive, the people exercised a right inherent in them to adopt a constitutional amendment taking away from, or adding to, the powers of either of the departments of government. The design of the indeterminate sentence law is to reform criminals and to convert bad citizens into good, citizens, and thus protect society. In order to accomplish this result, the theory is that, when the prisoner has shown by his conduct that he may turn from his criminal career, he should have an opportunity, under favorable circumstances, to make the test. He is in prison for a definite time. Any release therefrom is a favor to him. Such release does not necessarily involve a judicial or an executive act. The release of a prisoner under the old law before the expiration of his term of imprisonment for good behavior has never been held an interference with judicial or executive power.
The paroled prisoner is regarded as still under the control of the prison authorities. When the prisoner applies for his parole, he applies under the provisions of the law, agrees to its terms, and fully understands that for the misconduct provided in the statute he may be taken back to serve out his term of sentence. This power of recall is lodged in the warden, subject to review by the board of pardons. The prisoner applies for and obtains his release upon those terms, and no other. They are of the very essence of the indeterminate sentence law. Without the power to retake the prisoner there would be no incentive to good behavior through fear of being again imprisoned. This power of release and recall may be vested in any officer or board without any interference with judicial or *133executive constitutional authority. If the prisoner chooses not to avail himself of these beneficial provisions of the law, he can remain in prison and serve out his full sentence.
I fully concur in the views of the learned attorney for the respondent that the board of pardons has no constitutional right to question, examine into, or determine the justice of a sentence, or to question the propriety of the conviction. The people through their Constitution have placed that power exclusively in the courts. No other officer under the Constitution is clothed with the power to review the judgments of the courts.
Under the constitutional amendment and the indeterminate sentence law enacted under it, however, the legislature may confer upon the governor, the warden, the prison boards, or the so-called board of pardons the power to determine whether the conduct of a prisoner is such that he may safely be released and allowed his temporary freedom, and to determine whether he has chosen to turn from his criminal ways and become a law-abiding citizen, or whether he has violated his contract of parole. The power to determine the conditions of a release and the violation of the release is no more judicial than was the power under the old law to determine under what conditions a prisoner might shorten his term of imprisonment. The law does not provide for any unusual punishment. The legislature may fix one definite punishment for any crime, or it may fix a minimum and a maximum. When a constitutional law has fixed the punishment for an offense, a sentence under that law is not cruel or unusual within the meaning of the Constitution. One judge might sentence a man convicted of larceny for one year, and another might sentence the same man for the same offense for five years. When the judge imposes a sentence within the law, his sentence is not a cruel or unusual punishment. It is laws providing for cruel and unusual punishments that the Constitution refers to and prohibits, and not sentences by courts under constitutional laws.
*134It is unnecessary to determine the question raised as to. cumulative sentences. The entire act would not be held unconstitutional even should this provision be held void. The prisoner in this case is not concerned in that question. The legislature may lawfully provide that prisoners who have twice previously been convicted of a felony shall not be eligible to parole. The circuit judge in imposing sentence found:
“It appearing from examination of the respondent, under oath, that he is thirty years of age and has five times been convicted of the crime of larceny and burglary, and has twice before, while serving sentence, stabbed other convicts, and that the causes of said conduct are a lawless disposition and violent, temper,
“Therefore it is ordered and adjudged by the court now here that the said Fred Cook be confined in the said State house of correction and branch of the State prison in the Upper Peninsula, Marquette, Michigan, at hard labor, for a period of not less than twelve years and six months, and not more than twenty years from and including this day.”
The wisdom of the law which places criminals of such character beyond the power of harm cannot be questioned. •Whether the act sufficiently provides for the determination of the question of previous convictions may be doubtful. But, if it were defective in this regard, the whole law could not be held void for that reason.
The decisions upon the indeterminate sentence law passed in other States are cited in People v. Cummings, and need not be cited or rediscussed here. They are the decisions in view of which the legislature submitted and the people adopted the above amendment.
The conviction is affirmed.
McAlvay, O. J., and Carpenter, Blair, and Moore, JJ., concurred.